DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muralimanohar et al. (International Publication No. WO 2017/127086) in view of Gupta et al. (U.S. Patent Publication No. 2017/0228345).
Regarding claim 1, Muralimanohar teaches an apparatus (circuit 100; FIG. 1) comprising:
a processor (engine 110; FIG. 1); and
a non-transitory computer readable medium (system controller 430; FIG. 4) storing machine readable instructions that when executed by the processor cause the processor to:
ascertain a matrix (4x4 input matrix 310; FIG. 3; [0016]) and a vector (4x1 vector adjacent matrix 310; FIG. 3; [0016]);
partition the matrix into a plurality of sub-matrices according to a size of a plurality of memristive dot product circuits (FIGS. 3 and 4; [0016]; dot product engine clusters 410, 412, 414, 416; matrix 310 is broken into smaller sub-matrices based on a number and size of memristor cells); and
(sub-matrix 320 multiplied by sub-vector 330; FIG. 3; [0016]-[0017]),
wherein each ones of the plurality of memristive dot product circuits includes rows including word line voltages corresponding to the values of the vector, conductances corresponding to the values of an associated sub-matrix, and columns that include bitline currents corresponding to dot products of the voltages and conductances (engine 200; FIG. 2; [0013]-[0015]; vector values are input into rows of the memristor array of engine 200 as voltages V, matrix values are input into memristor cells of engine 200 as conductances G, and the engine 200 outputs current values at each column of the array that represent the dot product result).
However, while Muralimanohar does teach that multiplication can be performed on floating point matrix values ([0016]), Muralimanohar does not teach a matrix and a vector including floating point values; for each sub-matrix of the plurality of sub-matrices, convert the floating point values to fixed point values; perform, based on the conversion, the dot product operation; word line voltages corresponding to the floating point values of the vector; conductances corresponding to the floating point values of an associated sub-matrix. Gupta similarly teaches a memristor array that implements matrix multiplication (array 250; FIG. 2). In particular, Gupta further teaches:
a matrix and a vector including floating point values ([0038]; the matrix and vector may include floating point values);
([0038]; floating point numbers of the matrix can be converted to fixed point values);
perform, based on the conversion, the dot product operation ([0027]-[0028], [0038]; the converted fixed point values of the matrix are multiplied by the vector and accumulated);
word line voltages corresponding to the floating point values of the vector (FIG. 2; [0027]-[0028], [0038]; vector values are input into rows of the memristor array 250 as voltages V);
conductances corresponding to the floating point values of an associated sub-matrix (FIG. 2; [0027]-[0028], [0038]; matrix values are input into memristor cells of array 250 as conductances G).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the engine 110 of Muralimanohar with the memristor array 250 capable of performing floating point computation as taught by Gupta to improve application of the engine 110 to scientific calculations ([0030]), which would improve the flexibility in utility of the engine 110.
Regarding claim 10, it includes substantially similar limitations to those of claim 1, except claim 10 further recites a plurality of memristive dot product circuits that are disposed in a plurality of clusters. Muralimanohar teaches a plurality of memristive dot product circuits that are disposed in a plurality of clusters (dot product engine clusters 410, 412, 414, 416; FIG. 4)
Regarding claim 17, Muralimanohar teaches a non-transitory computer readable medium (system controller 430; FIG. 4) having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor (engine 110; FIG. 1) to:
ascertain a matrix (4x4 input matrix 310; FIG. 3; [0016]) and a vector (4x1 vector adjacent matrix 310; FIG. 3; [0016]);
partition the matrix into a plurality of sub-matrices, and the vector into a plurality of sub-vectors according to a size of a plurality of memristive dot product circuits (FIGS. 3 and 4; [0016]; dot product engine clusters 410, 412, 414, 416; matrix 310 and adjacent vector are broken into smaller sub-matrices and sub-vectors, respectively, based on a number and size of memristor cells);
perform, based on selected ones of the plurality of memristive dot product circuits, a dot product operation with respect to a sub-matrix and a sub-vector (sub-matrix 320 multiplied by sub-vector 330; FIG. 3; [0016]-[0017]).
However, while Muralimanohar does teach that multiplication can be performed on floating point matrix values ([0016]), Muralimanohar does not teach a matrix and a vector including floating point values; for each sub-matrix of the plurality of sub-matrices and for each sub- vector of the plurality of sub-vectors, convert the floating point values to fixed point values; perform, based on the conversion, the dot product operation.
Gupta teaches a matrix and a vector including floating point values ([0038]; the matrix and vector may include floating point values);
for each sub-matrix of the plurality of sub-matrices and for each sub- vector of the plurality of sub-vectors, convert the floating point values to fixed point values ([0038]; floating point numbers of the matrix and vector can be converted to fixed point values);
perform, based on the conversion, the dot product operation ([0038]; the converted fixed point values of the matrix and vector are multiplied and accumulated);
Regarding claims 2 and 19, Muralimanohar teaches the plurality of memristive dot product circuits are disposed in a plurality of clusters, and wherein the instructions are further to cause the processor to: perform, using memristive dot product circuits of a cluster of the plurality of clusters, the dot product operation on a corresponding sub-matrix of the plurality of sub-matrices (dot product engine clusters 410, 412, 414, 416; FIG. 4; [0007]; different clusters perform dot product operations on different sub-matrices).
Claim 19 includes substantially similar limitations to those of claim 2 and therefore is rejected under the same rationale as that applied above to claim 2. 
Regarding claims 3, 11, and 20, Gupta teaches for each sub-matrix of the plurality of sub-matrices, align mantissas of the fixed point values of the associated sub-matrix; and modify the fixed point values of the associated sub-matrix with the aligned mantissas to include an equal length ([0038]; the exponents of the floating point values are normalized by using bit shifting and padding to align the mantissas, resulting in normalized and equal-length mantissas).
Claims 11 and 20 include substantially similar limitations to those of claim 3 and therefore are rejected under the same rationale as that applied above to claim 3.
Regarding claims 4 and 12, Muralimanohar teaches for each sub-matrix of the plurality of sub-matrices, determine a number of bit cells supported by the selected ones of the plurality of memristive dot product circuits ([0016]; determining that each memristor cell supports 2 bits); and map, based on the determined number of bit cells, each element of a sub-matrix to a corresponding memristive dot product circuit (FIG. 3; mapping each element of a sub-matrix 320 to 2-bit slices 324 and 326 corresponding to different dot product engines DPE1 and DPE2).
Claim 12 includes substantially similar limitations to those of claim 4 and therefore is rejected under the same rationale as that applied above to claim 4.
Regarding claims 5 and 13, Muralimanohar teaches perform, based on the mapping of each element of the sub-matrix to the corresponding memristive dot product circuit, a plurality of multiplication operations (FIG. 3; DPE1 and DPE2 each perform a separate multiplication operation); and for each multiplication operation of the plurality of multiplication operations, perform a shift and add operation to generate results of the plurality of multiplication operations (FIG. 3; shift and add operation results at 350).
Claim 13 includes substantially similar limitations to those of claim 5 and therefore is rejected under the same rationale as that applied above to claim 5.
Regarding claims 6 and 14, Muralimanohar teaches combine the results of the plurality of multiplication operations to generate a combined result (FIG. 3; result matrix 350); and adjust, based on a bitslice position, a position of a significant bit of the combined result (FIG. 3; positions of bits are adjusted during the shift and add process between 340 and 350 based on the most significant bit slice 324 and least significant bit slice 326).
Claim 14 includes substantially similar limitations to those of claim 6 and therefore is rejected under the same rationale as that applied above to claim 6.
Regarding claims 7 and 15, Gupta teaches adjust the combined result based on a scale associated with the sub-matrix ([0030], [0038]; the normalized exponent values can be stored for use as a scale during de-normalization process to convert results to floating point).
Claim 15 includes substantially similar limitations to those of claim 7 and therefore is rejected under the same rationale as that applied above to claim 7.
Regarding claim 9, Muralimanohar teaches partition the vector into a plurality of sub-vectors according to the size of the plurality of memristive dot product circuits (FIGS. 3 and 4; [0016]; dot product engine clusters 410, 412, 414, 416; matrix 310 and adjacent vector are broken into smaller sub-matrices and sub-vectors, respectively, based on a number and size of memristor cells).
Gupta teaches and for each sub-vector of the plurality of sub-vectors, convert the floating point values to fixed point values ([0038]; floating point numbers of the matrix and vector can be converted to fixed point values).
Regarding claim 18, Muralimanohar teaches each ones of the plurality of memristive dot product circuits includes rows including word line voltages corresponding to the floating point values of an associated sub-vector, conductances corresponding to the floating point values of an associated sub-matrix, and columns that include bitline currents corresponding to dot products of the voltages and conductances (engine 200; FIG. 2; [0013]-[0015]; vector values are input into rows of the memristor array of engine 200 as voltages V, matrix values are input into memristor cells of engine 200 as conductances G, and the engine 200 outputs current values at each column of the array that represent the dot product result).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muralimanohar in view of Gupta in further view of Pescianschi et al. (U.S. Patent Publication No. 2020/0019587).
Regarding claims 8 and 16, Muralimanohar teaches perform, based on the mapping of each element of the sub-matrix to the corresponding memristive dot product circuit, a plurality of multiplication operations (FIG. 3; DPE1 and DPE2 each perform a separate multiplication operation), perform a shift operation (shifter 160 shifts intermediate result a predetermined number of bits before addition with other shifted intermediate results; [0010]).
However, Muralimanohar and Gupta fail to teach for each multiplication operation of the plurality of multiplication operations and for a negative floating point value of the floating point values, perform a subtract operation to generate results of the plurality of multiplication operations. Pescianschi similarly teaches vector-matrix multiplication using a memristor array (memristor crossbar of FIG. 4).
In particular, Pescianschi further teaches for each multiplication operation of the plurality of multiplication operations and for a negative floating point value of the floating point values, perform a subtract operation to generate results of the plurality of multiplication operations ([0138]; sum of the negative components of the vector-matrix multiplication are subtracted from sum of the positive components to obtain the final result).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the memristor array taught by the combination of Muralimanohar and Gupta with the memristor crossbar capable of operating on negative values as taught by Pescianschi to allow vector-matrix multiplication to be implemented with both positive and negative values ([0065]), thereby increasing the utility of the memristor array.
Claim 16 includes substantially similar limitations to those of claim 8 and therefore is rejected under the same rationale as that applied above to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP DEOL whose telephone number is (303)297-4429.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SANDEEP DEOL/Examiner, Art Unit 2182                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183